Citation Nr: 1456790	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-17 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

Entitlement to service connection for acquired psychiatric disorders, including posttraumatic stress disorder (PTSD), alcohol dependence and depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from September 1962 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction over this case was subsequently returned to the RO in Jackson, Mississippi.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In March 2014, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board notes that there are various psychiatric diagnoses of record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims, specifically to include those for PTSD. As emphasized in Clemons, though a Veteran may only seek service connection for PTSD, his claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed...." Id.  In essence, the Court found that a Veteran does not file a claim to receive benefits for a particular psychiatric diagnosis, such as PTSD, that is named on a claims form, but instead makes a general claim for compensation for the affliction posed by the Veteran's mental condition.  The Board has accordingly characterized the issue as noted on the first page of this decision and will analyze the Veteran's current claim under this framework.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported that he was receiving benefits from the Social Security Administration (SSA) in a September 2008 statement.  Another document suggests that he is receiving retirement benefits from SSA.  The Veteran should be asked to clarify whether he is receiving disability or retirement benefits from SSA.  If he is receiving disability benefits, the Veteran should be asked for further clarification regarding this disability.

The Veteran claims that his PTSD diagnosis is related to his military service.  Specifically, he has reported consistently on numerous occasions that he was the victim of sexual assault during his military service in 1964.  The claims file includes several treatment records noting a diagnosis for PTSD specifically due to his military sexual trauma.  The Veteran was afforded a VA psychiatric examination in June 2010 which noted no finding of PTSD.  Since that time, the Veteran testified that he has received inpatient treatment for his PTSD.  

A June 1965 personnel record notes that the Veteran was demoted during his military service for not securing medical narcotics safely, evacuating people from the hospital without prior approval, taking excessively long coffee breaks and general laziness.  This punishment occurred after the Veteran's alleged sexual assault and may be considered evidence that corroborates the Veteran's account of the stressor incident by showing a change in behavior.  This evidence should be considered during the new VA examination.

Due to the recent inpatient treatment for the Veteran's PTSD, the Board finds that a new VA examination should be provided that specifically addresses whether the Veteran has a diagnosis of PTSD or any other psychiatric disability which could be related to the Veteran's military service.  The examiner should also consider the Veteran's demotion during his military service and whether that suggests a change in behavior due to trauma.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice concerning how to substantiate his claim for service connection for PTSD on the basis of personal assault.  See 38 C.F.R. § 3.304(f)(5). 

2.  Ask the Veteran to provide additional information about any disability compensation awards from SSA.  If the Veteran is receiving SSA disability and it is relevant to his appeal, please attempt to obtain these SSA records.  

3.  Obtain any additional VA treatment records pertaining to the Veteran's psychiatric disorder from March 2012 from VA Medical Centers in Bay Pines, Florida and Biloxi, Mississippi and records from 2009 to the present from the Vet Center in Biloxi, Mississippi.
 
4.  After the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed PTSD or other psychiatric disorders.

(a) The examiner must express an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the diagnosed PTSD is related to service, to include as a result of military sexual trauma.  The examiner should address whether a personal assault occurred.  In that regard, the examiner's attention is directed to the June 1965 personnel record noting the Veteran's demotion.  The Veteran also reports that he used alcohol to handle his PTSD symptoms since the sexual assault.

(b) The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any other psychiatric disorder, including bipolar disorder and depressive disorder began in or is otherwise related to active service.  In that regard, the examiner's attention is directed to the June 1965 personnel record noting the Veteran's demotion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
 
5.  The Veteran is advised that this examination is needed to adjudicate his claim.  Failure without good cause to report for a scheduled VA examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2014).
 
6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.
 
7.  If the Veteran cancels the examination or does not appear to the examination, all documentation pertaining to scheduling the examination and cancelling the examination should be included in the claims file. 

8.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim for service connection with consideration of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




